803 F.2d 722
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.United States of America, Plaintiff-Appelleev.Michael Tremaine, Defendant-Appellant.
No. 85-2009.
United States Court of Appeals, Sixth Circuit.
Sept. 26, 1986.

BEFORE:  KENNEDY, MILBURN and BOGGS, Circuit Judges.

ORDER

1
This matter is before the Court upon the plaintiff's motion to dismiss, defendant's response in opposition and plaintiff's reply.


2
Defendant was convicted of endeavoring to intimidate Internal Revenue Service employees by threats of force and bodily harm in violation of 26 U.S.C. Sec.  7212(a)(1967).  By order of November 13, 1985, the district court fined defendant $25 and ordered him incarcerated for one year at the Detroit Community Correctional Center.  On December 12, 1985, defendant appealed from the guilty verdict and the sentencing order, which was later amended.  Rule 36, Federal Rules of Criminal Procedure.  In a criminal case, the notice of appeal by a defendant shall be filed within 10 days after the entry of the judgment or order appealed from.  Rule 4(b), Federal Rules of Appellate Procedure.  This requirement is mandatory and jurisdictional.  United States v. Merrifield, 764 F.2d 436, 437 (5th Cir. 1985) (per curiam);  United States v. Hoye, 548 F.2d 1271 (6th Cir. 1977) (per curiam).  Since defendant's appeal was not timely filed, this Court does not have jurisdiction of his appeal.


3
It is ORDERED that the motion to dismiss is granted.